UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 2, 2011 On Assignment,Inc. (Exact name of registrant as specified in its charter) Delaware 000-20540 95-4023433 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 26745 Malibu Hills Road Calabasas, CA 91301 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code:(818) 878-7900 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 2, 2011, On Assignment, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”) at the Company’s offices in Calabasas, California.A total of 36,950,403 shares of the Company’s common stock were entitled to vote as of April 14, 2011, the record date for the Annual Meeting.There were 35,103,786 shares present in person or by proxy at the Annual Meeting, at which the stockholders were asked to vote on four proposals.Below is a summary of the proposals and corresponding votes. Proposal 1.Election of Directors The first proposal was the election of two members of the Board of Directors to hold office until the 2014 annual meeting of stockholders or until their successors are duly elected and qualified.Jonathan S. Holman and Peter T. Dameris, the ClassI members of the Board of Directors, were elected receiving votes as follows: Nominee For Withheld Broker Non-Votes Jonathan S. Holman Peter T. Dameris Proposal 2.Advisory Vote on Executive Compensation The advisory (non-binding) approval of the compensation of named executive officers was approved as follows: For Against Abstain Broker Non-Votes Proposal 3.Advisory Vote on the Frequency of the Advisory Vote on Executive Compensation The advisory (non-binding) vote on the frequency of the advisory vote on the compensation of named executive officers was approved as follows: One Year Two Years Three Years Abstain Broker Non-Votes Proposal 4.Appointment of Independent Accountants The appointment of Deloitte & Touche LLP as the Company’s independentaccountants for the 2011 fiscal year was ratified by the Company’s stockholders as follows: For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. On Assignment, Inc. Date: June 7, 2011 /s/ James L. Brill Sr. Vice President, Finance and Chief Financial Officer
